     Case 1:19-cv-00354-DAD-JDP Document 33 Filed 07/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    PEDRO SANCHEZ,                                       Case No. 1:19-cv-00354-DAD-JDP
10                        Plaintiff,                       FINDINGS AND RECOMMENDATIONS
                                                           THAT PLAINTIFF’S EX PARTE MOTION
11            v.                                           FOR A TEMPORARY RESTRAINING
                                                           ORDER BE DENIED
12    ROY DEOCHOA,
                                                           OBJECTIONS DUE IN THIRTY DAYS
13                        Defendant.
                                                           ECF No. 32
14

15

16           Plaintiff Pedro Sanchez is a pre-trial detainee or state prisoner proceeding without counsel
17   in this civil rights action brought under 42 U.S.C. § 1983. On July 27, 2020, plaintiff moved for a
18   temporary restraining order (“TRO”). ECF No. 32. Plaintiff alleges that defendant Deochoa
19   caused him to lose worker privileges in retaliation for this lawsuit, see id. at 12, and asks for a
20   restraining order that would stop defendant from “applying policies in a way that discriminates
21   against plaintiff . . . arbitrarily” and from engaging in “retaliatory actions against plaintiff,” id. at
22   9. We recommend that plaintiff’s motion be denied for two reasons.
23           First, a TRO is not the proper vehicle for the relief that plaintiff now seeks. The purpose
24   of early injunctive relief “is merely to preserve the relative positions of the parties until a trial on
25   the merits can be held.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). Here, by
26   contrast, plaintiff seeks a TRO on an issue that does not relate to the merits of his case—this case
27   concerns Eighth Amendment excessive force, not First Amendment retaliation—and that would
28
                                                          1
     Case 1:19-cv-00354-DAD-JDP Document 33 Filed 07/29/20 Page 2 of 3

 1   put the court in the ungainly position of monitoring any retaliation and discrimination on an

 2   ongoing basis. A TRO is therefore inappropriate. See Snyder v. CA Dep’t of Corr., No. CV-18-

 3   1223 PSG (RAO), 2018 WL 6252434, at *2 (C.D. Cal. Feb. 20, 2018) (“Plaintiff does not seek to

 4   uphold the relative positions of the parties, but rather to put the Court in the position of

 5   monitoring, evaluating, and investigating the housing decisions and policies of the CDCR in

 6   regard to Plaintiff; a TRO or preliminary injunction is therefore not appropriate.”); see also

 7   Bennett v. Ponce, No. CV-18-04996-VBF-AS, 2019 WL 8589408, at *2 (C.D. Cal. Jan. 24, 2019)

 8   (noting that a “TRO application may not seek relief based on claims that plaintiff has not pled” in

 9   his complaint). Should plaintiff believe that he is being retaliated against in violation of his

10   rights, he has the option of filing a new complaint or amending the current one—once his

11   administrative remedies have been fully and properly exhausted.1

12          Second, and relatedly, plaintiff has failed to meet the legal standard for a TRO. A plaintiff

13   seeking the extraordinary, emergency relief of a TRO must establish that he is likely to succeed

14   on the merits of his case, that he is likely to suffer irreparable harm in the absence of such relief,

15   that the balance of equities tips in his favor, and that an injunction is in the public interest. See

16   Winter v. Natural Res. Def. Council, 555 U.S. 7, 20 (2008). At this early stage in the case,

17   plaintiff has not shown that these factors tip in his favor. Most notably, because plaintiff’s TRO

18   application does not (for the reasons stated above) concern the merits of his case, he has not

19   shown a likelihood of success on the merits. Moreover, the alleged injury of which plaintiff’s

20   motion complains—the loss of worker privileges—does not appear to be irreparable. The court
21   therefore recommends that plaintiff’s request be denied.

22          This recommendation will be submitted to a U.S. district judge presiding over the case

23   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 30 days of the service of the

24

25

26
27
     1
      While the undersigned has decided to prepare these findings and recommendation in response to
28   plaintiff’s emergency motion, it is noteworthy that that the case is currently stayed.
                                                       2
     Case 1:19-cv-00354-DAD-JDP Document 33 Filed 07/29/20 Page 3 of 3

 1   findings and recommendations, the parties may file written objections to the findings and

 2   recommendations with the court and serve a copy on all parties. That document must be

 3   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 4   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     July 28, 2020
 8                                                    UNITED STATES MAGISTRATE JUDGE
 9

10   No. 205.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
